Title: To Thomas Jefferson from Archibald Stuart, 24 March 1821
From: Stuart, Archibald
To: Jefferson, Thomas


Dear Sir
Staunton
24th March 1821
Having been advised by our Townsman Dabney Cosby of his intention to apply for part of the Brick work to be done at the University; I have examined some of the work he has done during the last season & find it executed in a very handsome style—Allowing for the difference of the bricks which are inferior to yours, I think it would bear a comparison with the work done at the University: & I have now no doubt from the late Specimens of his Work should he be employed he will give Satisfaction to the Visitors.I am sorry that the firkin of butter which was made for you in Octr was by mistake sent off with several others to Richmond & one made in the summer left in its place which on examination Mrs Stuart would not agree to send.I am Dr Sir yours very affectionatelyArch: Stuart